

113 S2150 IS: Independent Innovator and Repurposing Act
U.S. Senate
2014-03-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2150IN THE SENATE OF THE UNITED STATESMarch 24, 2014Mr. Blumenthal (for himself and Mr. Hatch) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo advance the public health by encouraging independent
		  innovators to pursue drug repurposing research and develop new treatments and
		  cures by providing appropriate intellectual property protections for those
		  innovations, and for other purposes.1.Short titleThis Act may be cited as the
			 Independent Innovator and Repurposing
			 Act.2.Extension of
			 patent term for method of using biological product(a)Extension for
			 regulatory delayThe term of
			 a patent claiming a method of using a biological product shall be extended
			 for
			 5 years from the original expiration date of the patent, which shall
			 include
			 any patent term adjustment granted under section 154(b) of title 35,
			 United
			 States Code, if—(1)an application for an extension is
			 submitted by the owner of record of the patent or its agent in accordance
			 with
			 the requirements of subsection (b); and(2)the term of the
			 patent—(A)has not expired
			 before the application is so submitted; and(B)has not been
			 extended under subsection (c) of this section or section 156 of title 35,
			 United States Code.(b)Application for
			 extensionTo obtain an
			 extension of the term of a patent under this section, the owner of record
			 of
			 the patent or its agent shall submit an application to the Director. The
			 application shall contain—(1)the identity of the biological
			 product;(2)the identity of
			 the patent for which an extension is being sought and the identity of each
			 claim of such patent that claims the method of using the biological
			 product;(3)information
			 demonstrating to the Director that—(A)the patent was issued to an independent
			 innovator;(B)the owner of record is—(i)the independent innovator; or(ii)a qualified small business in which the independent innovator has an ownership interest;(C)an application
			 under section 351(a) of the Public Health Service Act (42 U.S.C. 262(a))
			 for
			 commercial marketing of the biological product for a method of use claimed
			 in
			 the patent has been filed; and(D)a period of not less than 10 years elapsed
			 between the original date of submission of an application for an exemption
			 under section 505(i) of the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C.
			 355(i)) for investigating such method of use and the date on which the
			 Food and
			 Drug Administration approved the application described in subparagraph
			 (C);
			 and(4)a brief description of the activities
			 undertaken by the owner of record of the patent, or the agent of such
			 owner,
			 during such period with respect to the biological product and the
			 significant
			 dates applicable to such activities to the extent such information is
			 possessed
			 by such owner.(c)Determination of
			 extension(1)In
			 generalA determination that
			 a patent is eligible for extension shall be made by the Director solely on
			 the
			 basis of the representations contained in the application for the
			 extension. If
			 the Director determines that a patent is eligible for extension under
			 subsection (a) and that the requirements of subsection (b) have been
			 complied
			 with, the Director shall issue to the applicant for the extension of the
			 term
			 of the patent a certificate of extension, under seal, for 5 years. Such
			 certificate shall be recorded in the official file of the patent and shall
			 be
			 considered as part of the original patent.(2)Interim
			 extensionIf the term of a
			 patent for which an application has been submitted under subsection (b)
			 would
			 expire before a certificate of extension is issued or denied under
			 paragraph
			 (1) respecting the application, the Director shall extend, until such
			 determination is made, the term of the patent for periods of up to one
			 year if
			 the Director determines that the patent is eligible for extension.(d)DefinitionsIn
			 this section:(1)Biological
			 productThe term biological product has the meaning
			 given to such term in section 351(i)(1) of the Public Health Service Act
			 (42
			 U.S.C. 262(i)(1)).(2)DirectorThe term Director means the
			 Under Secretary of Commerce for Intellectual Property and Director of the
			 United States Patent and Trademark Office.(3)Independent
			 innovator(A)The term
			 independent innovator means any person or entity that—(i)obtains a method
			 of use patent for a biological product; and(ii)is
			 not, at the time of invention or patent filing, affiliated with the holder
			 of a
			 marketing application approved under section 351(a) of the Public Health
			 Service Act (42 U.S.C. 262(a)) for the commercial marketing of such
			 biological
			 product.(B)For purposes of
			 subparagraph (A) and paragraph (4), the term affiliated refers to any relationship
			 of employment, control, or common ownership, whether direct or indirect,
			 including through one or more intermediaries.(4)Qualified small businessThe term qualified
small business means
any entity with fewer
than 500 employees,
including employees
of affiliates, and
which is not affiliated
with the holder of the
marketing application
approved under
section 351(a) of the
Public Health Service
Act (42 U.S.C. sec.
262(a)) for the
commercial
marketing of such
biological product.(e)Effective
			 dateThis section shall take
			 effect on the date of the enactment of this Act and shall apply to any
			 unexpired patent issued before, on, or after that effective date.